Case 1:18-cv-06278-LDH-RML Document 1 Filed 11/05/18 Page 1 of 31 PageID #: 1



                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK

                                                   )
 RALPH PENA, individually and on behalf of         ) Civil Action No. 18-cv-6278
 all others similarly situated,                    )
                                                   )
                      Plaintiff,                   )
                                                   ) CLASS ACTION COMPLAINT
 v.                                                )
                                                   )
 BRITISH AIRWAYS, PLC (UK),                        ) JURY TRIAL DEMANDED
                                                   )
                       Defendant.                  )
                                                   )



                                  CLASS ACTION COMPLAINT

       Plaintiff, Ralph Pena (“Plaintiff” or “Mr. Pena”), individually and on behalf of all others

similarly situated, on personal knowledge of the facts respectively pertaining to himself and on

information and belief as to all other matters, by and through undersigned counsel, hereby brings

this Class Action Complaint against defendant British Airways, PLC (UK) (“BA” or “British

Airways”).

                             I.      NATURE OF THE ACTION

         1.   Plaintiff brings this class action against BA for its failure to exercise reasonable

  care in securing and safeguarding its account holders’ Private Information (“Private

  Information” or “PI”), specifically their names, billing addresses, email addresses, and credit

  card information, including credit card numbers, expiry dates and CVV codes.

         2.   BA is among the world’s major airlines. It provides a platform available online

  and through mobile devices for customers to book and change their travel. Customers are led

  to believe and agree to provide Private Information, based on the fact that BA will safeguard
Case 1:18-cv-06278-LDH-RML Document 1 Filed 11/05/18 Page 2 of 31 PageID #: 2



 their Private Information, and that BA will share the information only with the persons, entities

 and groups with whom the customer consents.

        3.    However, on or about September 6, 2018, Plaintiff and Class members learned

 that commencing in or around August 2018, their Private Information was stolen from BA’s

 database storing Personal Information by hackers as a result of BA’s security failures.

        4.    BA’s security failures exposed Plaintiff’s and Class members’ Private

 Information to a massive security breach affecting hundreds of thousands of customers (the

 “Security Breach”). The failures put Plaintiff’s and Class members’ personal and financial

 information and interests at serious, immediate, and ongoing risk.

        5.    The Security Breach was caused and enabled by BA’s knowing violation of its

 obligations to abide by best practices and industry standards concerning the security of its

 users’ Private Information. BA failed to comply with security standards and allowed its users’

 Private Information to be compromised by cutting corners on security measures that should

 have been employed and could have prevented or mitigated the Security Breach that occurred.

                           II.     JURISDICTION AND VENUE

        6.    The Court has jurisdiction over Plaintiff’s claims under 28 U.S.C. § 1332(d)(2)

 (“CAFA”), because (a) there are 100 or more Class members, (b) at least one Class member is

 a citizen of a state that is diverse from Defendant’s citizenship, and (c) the matter in

 controversy exceeds $5,000,000, exclusive of interest and costs.

        7.    Venue is proper in this District under 28 U.S.C. § 1391(b)(1) and 1391(c)(2)

 because the Plaintiff and many class members reside in this District, a large share of

 Defendant’s American operations occur within this District, and because BA is subject to




                                              -2-
Case 1:18-cv-06278-LDH-RML Document 1 Filed 11/05/18 Page 3 of 31 PageID #: 3



  personal jurisdiction in New York. In addition, the events giving rise to plaintiff’s causes of

  action arose, in part, in this District.

                                             III.     PARTIES

Plaintiff

            8.   Plaintiff Ralph Pena is a resident of Flushing, Queens, in the State of New York.

  He regularly travels by air and holds Emerald status – the highest tier – with Oneworld

  Alliance, of which British Airways is a member. He purchased an airline ticket on British

  Airways’ website on September 1, 2018 for a flight from Thailand to Japan. He purchased the

  ticket using a Citibank credit card.              On September 17, 2018, Citibank sent Mr. Pena

  notification of a suspicious purchase for merchandise totaling $1,000, and the card was

  subsequently cancelled. The charge for merchandise was eventually refunded. When Citibank

  sent a replacement card, Mr. Pena was already away on a trip to Thailand with his wife. Had

  his credit card not been canceled after it was compromised, Mr. Pena would have used the

  credit card for transactions to accrue points, a feature that Mr. Pena greatly values and that he

  had to lose the valuable reward points. Mr. Pena would not have booked his ticket on British

  Airways’ website had BA told him that it failed to maintain adequate computer systems and

  data security practices to safeguard his Private Information from theft.

            9.   Mr. Pena also changed dates on an existing ticket on British Airways’ website on

  July 1, 2018. He paid using a Chase Ultimate Reserve Visa card. That card was compromised

  in August 2018 when Mr. Pena discovered that approximately 20 unauthorized Uber rides had

  been charged to the card. Mr. Pena had the card cancelled. Had his credit card not been

  canceled after it was compromised, Mr. Pena would have used the credit card for transactions




                                                      -3-
Case 1:18-cv-06278-LDH-RML Document 1 Filed 11/05/18 Page 4 of 31 PageID #: 4



 to accrue points, a feature that Mr. Pena greatly values and that he had to lose the valuable

 reward points.

        10. Plaintiff is also at risk of imminent and impending injury arising from the

 substantially increased risk of future fraud, identity theft, and misuse posed by his Private

 Information being placed in the hands of criminals.

        11. Plaintiff has a continuing interest in ensuring that his PI is protected and

 safeguarded from future breaches.

        12. Plaintiff also suffered actual injury in the form of damages to and diminution in

 the value of his PI—a form of intangible property that Plaintiff entrusted to Defendant that was

 compromised in and as a result of the Security Breach. Plaintiff was also forced to expend

 valuable time to rectify the loss of his card and privileges while overseas.

        13. The injuries suffered by Plaintiff and Class members as a direct result of the

 Security Breach include:

          a. theft of their personal and financial information;

          b. improper disclosure of their PI;

          c. the imminent and certainly impending injury flowing from potential fraud and

              identity theft posed by their PI being placed in the hands of criminals and

              potential sale of Plaintiff’s and Class members’ information on the Internet black

              market;

          d. damages to and diminution in value of their PI entrusted to BA and the loss of

              Plaintiff’s and Class members’ privacy; and




                                                -4-
Case 1:18-cv-06278-LDH-RML Document 1 Filed 11/05/18 Page 5 of 31 PageID #: 5



            e. loss of time from addressing the breach and loss of the value of cancelled credit

                cards, including loss of rewards points that would have accrued from the time of

                cards’ cancellation until a new card is issued.

Defendant

          14. BA’s North American headquarters is in New York, New York.

          15. JFK and Newark International Airport (“EWR”) have the largest volume of BA

 passenger traffic in the United States. JFK is located within the Eastern District of New York,

 and EWR is located approximately 15 miles from 225 Cadman Plaza East, Brooklyn, NY

 11201.

          16. BA’s 2017 revenue exceeded $16 billion. Of that, over $2.5 billion in sales

 originated in the United States.

          17. BA, a subsidiary of the International Consolidated Airlines Group S.A. (“IAG”),

 is incorporated under the law of England and Wales. Its principal place of business and

 corporate headquarters is in Harmondsworth, West Drayton, United Kingdom.

                               IV.    FACTUAL BACKGROUND

          18.   BA has long prided itself as at the vanguard of international connection,

 technological advancement and customer care. It is the successor of Imperial Airways, which

 flew across the British Empire, beginning in 1919. Its longstanding motto was “[t]he world’s

 favourite airline.” until 2011 when it was changed to “[t]o fly, to serve.” In the wake of severe

 cost cutting measures in recent years, BA’s actual motto could be, as one commentator put it:

 “To fly, to shave (costs).” The present era of austerity at BA has not just compromised

 customer satisfaction, but handed sensitive customer data to thieves as well.




                                                -5-
Case 1:18-cv-06278-LDH-RML Document 1 Filed 11/05/18 Page 6 of 31 PageID #: 6



         19. Thousands of American consumers book travel on BA’s web platform every year.

 Operation of just a single BA flight route between New York and London yielded a whopping

 $1,037,724,867 between April 1, 2017 to March 31, 2018.1 With customers sharing their

 Private Information to book travel, BA oversees an exceptionally large number of online

 financial transactions involving sensitive personal data.

         20. BA has long known the critical importance of protecting users’ Private

 Information from unauthorized access. BA also knows the multitude of harms that foreseeably

 flow to individual users when information is stolen or misused by criminals. As it said in its

 2017 annual report: “The Group could face financial loss, disruption or damage to brand

 reputation arising from an attack on our systems …. If we do not adequately protect our

 customer and employee data, we could breach regulation and face penalties and loss of

 customer trust.”2

         21. To its users, BA promotes and provides assurances that their data is safe and

 secure when making transactions with BA.                  BA’s privacy policy3 makes the following

 representations (“Privacy Security Representations”):

               ·    “British Airways is committed to respecting your privacy and protecting your

                    personal information”

               ·    “We will put in place measures to protect your information and keep it secure”




         1
            Forbes, “New York-London Is the World’s First Billion-Dollar Airline Route,” Dan Reed (July 9,
 2018), available at https://www.forbes.com/sites/danielreed/2018/07/09/for-real-new-york-london-is-the-
 worlds-first-billion-dollar-route-for-british-airways/#39d6ae2580b6 (last accessed October 16, 2018).
          2
            British Airways Plc, “Annual Report and Accounts Year ended 31 December 2017,” available at
 goo.gl/3LM9RW (last accessed October 16, 2018).

         3
             British Airways, “Privacy Policy – Our Privacy Promise,”                             available   at
 https://www.britishairways.com/en-us/information/legal/privacy-policy (last accessed Oct. 16, 2018).


                                                     -6-
Case 1:18-cv-06278-LDH-RML Document 1 Filed 11/05/18 Page 7 of 31 PageID #: 7



                 ·    “We will respect your data protection rights and aim to give you control over

                      your own information.”

                 ·    “We take great care to protect the personal information you provide to us.”

         22. BA’s statement on website security4 also contains many representations about the

 strength of its data security systems:

             ·       “Booking online with British Airways is quick and easy. 5 British Airways

                     makes every effort to maintain customer confidentiality when securing an

                     online payment. This includes ensuring the security of your credit card details

                     and other personal information.”

             ·       “How we secure your payment information when you book online. When you

                     buy a British Airways ticket over the Internet, your web browser connects with

                     the website through an SSL (“Secure Sockets Layer”). SSL is an industry-

                     standard protocol for encryption over the Internet.”

             ·       “All of your personal information is encrypted as it travels over the Internet, to

                     and from www.ba.com. When information is encrypted, it is scrambled between

                     your computer and our server. The information is only unscrambled when it

                     safely reaches us. It's fast and safe, and it ensures that your personal information

                     cannot be read by anyone else.”

             ·       “Completing the transaction. When you send your personal details to us, none

                     of the information is stored on the website, it is passed straight back to our



         4
             British Airways, “Website Security,” available at https://www.britishairways.com/en-
 us/information/legal/website-security (last updated September 2018) (last accessed October 16, 2018).
          5
            A previous version of the statement read: “Booking online with British Airways is quick, easy,
 convenient and safe.”         See https://web.archive.org/web/20171029081658/www.britishairways.com/en-
 us/information/legal/website-security (last updated September 2016) (last accessed October 16, 2018).


                                                   -7-
Case 1:18-cv-06278-LDH-RML Document 1 Filed 11/05/18 Page 8 of 31 PageID #: 8



                secure servers at our Heathrow headquarters, where it only exists as part of the

                record of your transaction.”

            ·   “If you see a security message during the booking process, it is simply

                informing you that you are entering a secure area of the site. You will also see

                this message when you are severing the connection with our secure server, and

                moving into an open, public area of the site. At this point all of your personal

                information has been deleted, whether or not you actually completed a

                purchase. Your browser can be configured to display this message or not, as

                you choose.”

            ·   “Your personal information. British Airways considers your privacy to be of

                the utmost importance, and we are governed by the UK Data Protection Act

                1998. If you are concerned with how we might collect and use information

                about you, you can find a complete explanation in our Privacy Policy.”

        23. BA’s annual financial report makes additional Privacy Security Representations

 about the strength of its data security systems, including that “BA follows the IAG initiatives

 to enhance defences and response plans. The Group ensures that it is up to date with industry

 standards and address identified weaknesses. There is oversight of critical systems and

 suppliers to ensure that data is secure, and the Group adheres to regulations and understands

 the data that is held. A General Data Protection Regulation (GDPR) programme is in place and

 actions underway to confirm compliance to the new regulations which are effective May

 2018.”6




        6
          British Airways Plc, “Annual Report and Accounts Year ended 31 December 2017,” available at
 goo.gl/3LM9RW (last accessed October 16, 2018).


                                                -8-
Case 1:18-cv-06278-LDH-RML Document 1 Filed 11/05/18 Page 9 of 31 PageID #: 9



         24. Defendant’s Privacy Security Representations are and were untrue.                             On

 information and belief, Defendant failed, and continues to fail, to provide adequate protection

 of its users’ personal and confidential information and has egregiously failed to provide

 sufficient and timely notice or warning of potential and actual cybersecurity breaches to its

 customers.

The BA Data Breach: A Foreseeable and Preventable Crisis

         25. On September 6, 2018, BA announced that sensitive personal and payment PI of

 its customers was compromised in a data breach. BA disclosed that information had been

 stolen from 382,000 transactions made on its website and through its mobile application

 between August 21, 2018 and September 5, 2018. BA’s Chief Executive Alex Cruz described

 the attack as involving “very sophisticated efforts.”

         26. In reality, however, hackers used just 22 lines of code to lift customer data entered

 into a payment form.7 The breach could have been prevented had BA lived up to the promises

 it made about data security. Adherence to industry standards and GDPR, as well as “tak[ing]

 great care to protect” customer information and “mak[ing] every effort to maintain customer

 confidentiality when securing an online payment,” would have prevented the breach. Instead,

 sound data security practices fell victim to the cost-cutting axe that BA management has taken

 to its operations.

         27. For years, warnings blared that BA needed to take the integrity of its information

 systems seriously.




         7
           Lily Hay Newman, “How Hackers Slipped by British Airways’ Defenses,” Wired, available at
 https://www.wired.com/story/british-airways-hack-details/ (Sept. 11, 2018) (last accessed October 16, 2018).


                                                    -9-
Case 1:18-cv-06278-LDH-RML Document 1 Filed 11/05/18 Page 10 of 31 PageID #: 10



          28. For example, in May 2017, a breakdown of BA’s information technology systems

  led to the cancellation of hundreds of flights.8 One affected passenger captured the ensuing

  disarray:

          “It’s chaos, people are running about all over the place trying to rebook,” she said.
          “There’s no one to help, no leadership. There are lots of people everywhere. There’s
          nowhere to sit, so people are just lying on the floor, sleeping on yoga mats.”9


          29. In July 2018, another IT failure caused the cancellation of hundreds of flights,

  affecting 10,000 passengers. 10 The failure was attributable to an outage of a third-party travel

  technology supplier, Amadeus, who BA outsourced to and who otherwise primarily provides

  flight booking software to budget airlines.11

          30. BA was also on notice that it needed to revamp its data protection efforts. In July

  2018, news reports documented that BA was asking consumers who had complained on

  Twitter to post their sensitive Private Information in order to “comply with GDPR.” GDPR is

  the General Data Protection Regulation, the EU’s sweeping consumer privacy law that is

  intended to protect consumers from the nonconsensual disclosure of their Private Information

  by companies.12 Obviously, compliance with GDPR does not compel companies to have their

  consumers post sensitive Private Information online. To make matters worse, the security

          8
             Haroon Siddique, “British Airways: turmoil continues after IT failure grounds flights,” The Guardian,
  available at https://www.theguardian.com/business/2017/may/28/british-airways-cyber-attack-unlikely-amid-
  scramble-to-resume-flights-on-sunday (May 28, 2017).
           9
             Id.
           10
              Simon Calder, “British Airways Chaos at London Heathrow as Cancelled and Delayed Flights Affect
  10,000 Passengers,” The Independent, available at https://www.independent.co.uk/travel/news-and-
  advice/heathrow-airport-british-airways-flights-cancelled-passengers-it-problems-london-latest-a8454061.html
  (July 19, 2018) (last accessed Oct. 16, 2018).
           11
              Gareth Corfield, “British Airways’ latest Total Inability to Support Upwardness of Planes* caused
  by      Amadeus        system    outage,”      The     Register      (July    19,    2018),      available    at
  https://www.theregister.co.uk/2018/07/19/amadeus_british_airways_outage_load_sheet/ (last accessed October
  17, 2018).
           12
              Nick Statt, “British Airways asked customers to post personal information on Twitter ‘to comply
  with GDPR,” The Verge (July 19, 2018), available at https://www.theverge.com/2018/7/19/17591732/british-
  airways-gdpr-compliance-twitter-personal-data-security (last accessed October 17, 2018).



                                                      - 10 -
Case 1:18-cv-06278-LDH-RML Document 1 Filed 11/05/18 Page 11 of 31 PageID #: 11



  researcher who first posted about BA’s strange requests only discovered the problem because

  he sought to complain about the fact that he was only permitted to check-in online after

  disabling adblocker. This was done by BA so that booking details could be revealed to third

  party advertisers. As he noted, this was done without consent, which is, ironically, a violation

  of GDPR.13

          31. BA failed to heed the warnings and its customers paid the price when hackers

  were able to steal their sensitive Private Information in the recent data breach.

          32. As stated above, the customer information taken included: names, billing

  addresses, email addresses, and credit card information, including credit card numbers, expiry

  dates and, perhaps most troubling, CVV codes. CVV codes are not to be saved at any time,

  which means that the hackers were able to take them from live transactions or, alternatively,

  BA was storing them in violation of well-established security standards.

          33.       Commenters have noted that the nature of the data breach, particularly the

  stealing of CVV codes, indicates that BA was not following industry standards and

  requirements.14 Specifically, the Payment Card Industry Data Security Standard (PCI DSS) is

  a well-established information security standard for entities that deal with credit cards. PCI

  DSS sets forth the following requirements:

                ·    “Do not store the card verification code or value (three- or four-digit number

                     printed on the front or back of a payment card used to verify card-not-present

                     transactions) after authorization.”



          13
            Id.
          14
             See Fouad Khalil, “British Airways breach shows the need for ‘constant compliance,’” (Sept. 17,
  2018), available at https://www.paymentssource.com/opinion/british-airways-breach-will-test-old-school-data-
  compliance-practices (last accessed Oct. 17, 2018).



                                                    - 11 -
Case 1:18-cv-06278-LDH-RML Document 1 Filed 11/05/18 Page 12 of 31 PageID #: 12



               ·   “Use strong cryptography and security protocols to safeguard sensitive

                   cardholder data during transmission over open, public networks.”

               ·   “[D]evelop and maintain secure systems and applications.”

               ·   “[Conduct] regular tests of security systems and processes.”

          34. Had BA followed these PCI DSS requirements, the hackers could not have

  breached BA’s systems to steal customer data, particularly the CVV codes.

          35. To steal customer data, hackers “likely used a ‘cross-site scripting’ attack, in

  which bad actors identify a poorly secured web page component and inject their own code into

  it to alter a victim site’s behavior.” Here, the target script was connected to a BA baggage

  claim page that had not been updated since 2012. The hackers inserted a mere 22 lines of code

  to lift customer data typed into payment forms. They used similar code to compromise BA’s

  mobile application. WIRED aptly observed that “[w]hile the attack wasn’t elaborate, it was

  effective ….”15

          36. Just days ago, British Airways announced that an internal investigation has

  revealed that the data breach is far greater than originally believed.16 This breach affected

  customers who booked travel between April 21 and July 28, 2018. British Airways’ statement

  said that the name, billing address, email address, card payment information, including card

  number, expiry date and CVV were potentially compromised.

          37. The European Union, the British government, and the federal and state

  governments of the United States have established security standards and issued

  recommendations to temper data breaches and the resulting harm to consumers and financial

  institutions. The EU’s GDPR affirms a fundamental right and freedom of individuals to the

          15
              https://www.wired.com/story/british-airways-hack-details/
          16
              Derek Kortepeter, “British Airways Data Breach Bigger than Originally Thought,” available at
  http://techgenix.com/british-airways-data-breach/ (Nov. 1, 2018).


                                                  - 12 -
Case 1:18-cv-06278-LDH-RML Document 1 Filed 11/05/18 Page 13 of 31 PageID #: 13



  protection of personal data (Art. 1) and establishes that personal data shall be “processed in a

  manner that ensures appropriate security of the personal data, including protection against

  unauthorised or unlawful processing ….” (Art. 5).                    It requires businesses to “implement

  appropriate technical and organisational measures to ensure a level of security appropriate to

  the risk, including … the ability to ensure the ongoing confidentiality, integrity, availability

  and resilience of processing systems and services; … a process for regularly testing, assessing

  and evaluating the effectiveness of technical and organisational measures for ensuring the

  security of the processing.” (Art. 32). It adds that “[i]n assessing the appropriate level of

  security account shall be taken in particular of the risks that are presented by processing, in

  particular from … unauthorised disclosure of, or access to personal data transmitted, stored or

  otherwise processed.” (Art. 32). The GDPR made clear the prime importance of data security

  practices, and it was common knowledge that businesses must take appropriate measures to

  become compliant. See, e.g., Barney Thompson, “Wake-up call to business with one month to

  be    GDPR-compliant,”               Financial       Times       (April      24,     2018),       available   at

  https://www.ft.com/content/ee98973a-47d4-11e8-8ee8-cae73aab7ccb (last accessed Nov. 1,

  2018).

           38. The United Kingdom’s Information Commissioner’s Office released a

  comprehensive guide to the GDPR as well as toolkits to assist businesses in protecting data

  security. 17 This further underscored the importance of implementing appropriate data security

  measures.




           17
                See https://ico.org.uk/for-organisations/guide-to-the-general-data-protection-regulation-gdpr



                                                        - 13 -
Case 1:18-cv-06278-LDH-RML Document 1 Filed 11/05/18 Page 14 of 31 PageID #: 14



              39. In the U.S., the FTC has issued numerous guides for businesses, highlighting the

      importance of reasonable data security practices. According to the FTC, the need for data

      security should be factored into all business decision-making.18

              40. In 2016, the FTC updated its publication, Protecting Private Information : A

      Guide for Business, which establishes guidelines for fundamental data security principles and

      practices for business.19 The guidelines note businesses should protect the personal customer

      information that they keep; properly dispose of Private Information that is no longer needed;

      encrypt information stored on computer networks; understand their network’s vulnerabilities;

      and implement policies to correct security problems. The guidelines also recommend that

      businesses use an intrusion detection system to expose a breach as soon as it occurs; monitor

      all incoming traffic for activity indicating someone is attempting to hack the system; watch for

      large amounts of data being transmitted from the system; and have a response plan ready in the

      event of a breach.

              41. The FTC recommends that companies limit access to sensitive data; require

      complex passwords to be used on networks; use industry-tested methods for security; monitor

      for suspicious activity on the network; and verify that third-party service providers have

      implemented reasonable security measures. 20

              42. The FTC has brought enforcement actions against businesses for failing to

      adequately and reasonably protect customer data, treating the failure to employ reasonable and

      appropriate measures to protect against unauthorized access to confidential consumer data as

 18
    Federal Trade Commission, Start With Security, available at https://www.ftc.gov/system/files/documents/plain-
 language/pdf0205-startwithsecurity.pdf (last visited April 4, 2018).
 19
    Federal Trade Commission, Protecting Private Information : A Guide for Business, available at
 https://www.ftc.gov/system/files/documents/plain-language/pdf-0136_proteting-personal-information.pdf (last
 visited April 4, 2018).
 20
      Federal Trade Commission, Start With Security, supra n. 6.


                                                         - 14 -
Case 1:18-cv-06278-LDH-RML Document 1 Filed 11/05/18 Page 15 of 31 PageID #: 15



      an unfair act or practice prohibited by Section 5 of the Federal Trade Commission Act

      (“FTCA”), 15 U.S.C. § 45. Orders resulting from these actions further clarify the measures

      businesses must take to meet their data security obligations.

             43. BA was at all times fully aware of its obligation to protect the Private Information

      of its account holders. BA was also aware of the significant repercussions if it failed to do so

      because it collected Private Information to process transactions and knew that this data, if

      hacked, would result in injury to Plaintiff and Class members.

 Security Breaches Lead to Identity Theft

             44. According to the U.S. Department of Justice Bureau of Justice Statistics, an

      estimated 17.6 million people were victims of one or more incidents of identity theft in 2014.21

             45. Similarly, the FTC cautions that identity theft wreaks havoc on consumers’

      finances, credit history, and reputation and can take time, money, and patience to resolve.22

      Identity thieves use stolen Private Information for a variety of crimes, including credit card

      fraud, phone or utilities fraud, and bank/finance fraud.23

             46. Private Information is a valuable commodity to identity thieves. Plaintiff’s and

      Class members’ Private Information can be sold and traded by cyber criminals on the dark

      web. Criminals often trade the information on the dark web for a number of years.




 21
    See Victims of Identity Theft, 2014, DOJ, at 1 (2015), available at https://www.bjs.gov/content/pub/pdf/vit14.pdf
 (last visited September 18, 2018).
 22
    See Taking Charge, What to Do If Your Identity is Stolen, FTC, at 3 (2012), available at
 http://www.consumer.ftc.gov/articles/pdf-0009-taking-charge.pdf (last visited September 18, 2018).
 23
    The FTC defines identity theft as “a fraud committed or attempted using the identifying information of another
 person without authority.” 16 C.F.R. § 603.2. The FTC describes “identifying information” as “any name or number
 that may be used, alone or in conjunction with any other information, to identify a specific person,” including,
 among other things, “[n]ame, social security number, date of birth, official State or government issued driver’s
 license or identification number, alien registration number, government passport number, employer or taxpayer
 identification number.” Id.


                                                        - 15 -
Case 1:18-cv-06278-LDH-RML Document 1 Filed 11/05/18 Page 16 of 31 PageID #: 16



               47. The National Institute of Standards and                        Technology categorizes the

      combination of names and credit card numbers as sensitive and warranting a higher

      impact level based on the potential harm when used in contexts other than their intended

      use.24 Private information that is “linked” or “linkable” is also more sensitive. Linked

      information is information about or related to an individual that is logically associated with

      other information about the individual. Linkable information is information about or related

      to an individual for which there is a possibility of logical association with other information

      about the individual. An example of linking information the NIST report cites is a

      Massachusetts Institute of Technology study showing that 97% of the names and addresses

      on a voting list were identifiable using only ZIP code and date of birth.

               48. Private information is broader in scope than directly identifiable information. As

      technology advances, computer programs become increasingly able to scan the Internet with

      wider scope to create a mosaic of information that may be used to link information to

      an individual in ways that were not previously possible.

               49. Recognizing the high value that consumers place on their Private Information,

      many companies now offer consumers an opportunity to sell this information. 25 The idea is to

      give consumers more power and control over the type of information that they share and who

      ultimately receives that information. And, by making the transaction transparent, consumers

      will make a profit from their Private Information. This business has created a new market for

      the sale and purchase of this valuable data.



 24
    Erika McCallister, et al., Guide to Protecting the Confidentiality of Personally Identifiable Information (PI),
 National Institute of Standards and Technology Special Publication 800-122, 3-3, available at
 http://ws680.nist.gov/publication/get_pdf.cfm?pub_id=904990 (last visited September 18, 2018).
 25
      Supra, n.16.


                                                         - 16 -
Case 1:18-cv-06278-LDH-RML Document 1 Filed 11/05/18 Page 17 of 31 PageID #: 17



               50. Consumers place a high value not only on their Private Information, but also on

      the privacy of that data. Researchers have begun to shed light on how much consumers value

      their data privacy, and the amount is considerable. Indeed, studies confirm that the average

      direct financial loss for victims of identity theft in 2014 was $1,349.”26

               51. A study by the Identity Theft Resource Center shows the multitude of harms




      caused by fraudulent use of Private Information :27



                                   V.        CLASS ACTION ALLEGATIONS

               52. Plaintiff brings all counts, as set forth below, on behalf of himself and as a class

      action, pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure, on behalf

      of a Nationwide Class defined as:


 26
      See Department of Justice, Victims of Identity Theft, 2014, supra n. 11 at 6 .
 27
   Source: “Credit Card and ID Theft Statistics” by Jason Steele, available at: https://www.creditcards.com/credit-
 card-news/credit-card-security-id-theft-fraud-statistics-1276.php (last visited September 18, 2018).


                                                            - 17 -
Case 1:18-cv-06278-LDH-RML Document 1 Filed 11/05/18 Page 18 of 31 PageID #: 18



               All persons in the United States who used British Airways’ website
               or mobile application to make a payment, including for purchase of
               a ticket or for a change in travel, at any time between August 21
               and September 5, 2018 (the “Nationwide Class”).

         53. In the alternative to claims asserted on behalf of the Nationwide Class, Plaintiff

  asserts claims under the laws of the State of New York, and on behalf of the New York

  Subclass, defined as follows:

               All persons in New York who used British Airways’ website or
               mobile application to make a payment, including for purchase of a
               ticket or for a change in travel, at any time between August 21 and
               September 5, 2018. (the “New York Subclass”).

         54. Excluded from the Class and Subclass are Defendant and its affiliates, parents,

  subsidiaries, employees, officers, agents, and directors. Also excluded is any judicial officer

  presiding over this matter and the members of their immediate families and judicial staff.

         55. Certification of Plaintiff’s claims for class-wide treatment is appropriate because

  Plaintiff can prove the elements of their claims on a class-wide basis using the same evidence

  as would be used to prove those elements in individual actions alleging the same claims.

         56. Numerosity—Federal Rule of Civil Procedure 23(a)(1). The members of the

  Class and Subclass are so numerous that joinder of all Class members would be impracticable.

  On information and belief, Class and Subclass members number in the thousands.

         57. Commonality and Predominance—Federal Rule of Civil Procedure 23(a)(2)

  and 23(b)(3). Common questions of law and fact exist as to all Class and Subclass members

  and predominate over questions affecting only individual Class and Subclass members. Such

  common questions of law or fact include, inter alia:

           a. Whether BA failed to use reasonable care and commercially reasonable methods

               to secure and safeguard Plaintiff’s and Class and Subclass members’ Private

               Information;

                                              - 18 -
Case 1:18-cv-06278-LDH-RML Document 1 Filed 11/05/18 Page 19 of 31 PageID #: 19



           b. Whether BA properly implemented its purported security measures to protect

                Plaintiff’s and Class and Subclass members’ Private Information from

                unauthorized capture, dissemination, and misuse;

           c. Whether BA took reasonable measures to determine the extent of the Security

                Breach after it first learned of same;

           d. Whether BA’s conduct constitutes breach of an implied contract;

           e. Whether BA willfully, recklessly, or negligently failed to maintain and execute

                reasonable procedures designed to prevent unauthorized access to Plaintiff’s and

                Class and Subclass members’ Private Information;

           f. Whether BA was negligent in failing to properly secure and protect Plaintiff’s and

                Class and Subclass members’ Private Information;

           g. Whether Plaintiff and the other members of the Class and Subclass are entitled to

                damages, injunctive relief, or other equitable relief, and the measure of such

                damages and relief;

           h. Whether BA engaged in conduct in violation of New York’s GBL 349 & 350 by

                its conduct;

           i.   Whether Plaintiff and class are entitled to statutory damages.

         58. BA engaged in a common course of conduct giving rise to the legal rights sought

  to be enforced by Plaintiff, on behalf of himself and other Class and Subclass members.

  Similar or identical common law violations, business practices, and injuries are involved.

  Individual questions, if any, pale by comparison, in both quality and quantity, to the numerous

  common questions that predominate in this action.

         59. Typicality—Federal Rule of Civil Procedure 23(a)(3).



                                                - 19 -
Case 1:18-cv-06278-LDH-RML Document 1 Filed 11/05/18 Page 20 of 31 PageID #: 20



        Plaintiff’s claims are typical of the claims of the other Class and Subclass members

 because, among other things, all Class members were similarly injured through BA’s uniform

 misconduct described above and were thus all subject to the Security Breach alleged herein.

 Further, there are no defenses available to BA that are unique to Plaintiff.

          60. Adequacy of Representation—Federal Rule of Civil Procedure 23(a)(4).

   Plaintiff is an adequate Class and Subclass representatives because his interests do not conflict

   with the interests of the other Class and Subclass members he seeks to represent, he has

   retained counsel competent and experienced in complex class action litigation, and Plaintiff

   will prosecute this action vigorously. The Class’ and Subclass’ interests will be fairly and

   adequately protected by Plaintiff and his counsel.

          61. Insufficiency of Separate Actions—Federal Rule of Civil Procedure 23(b)(1).

   Absent a representative class action, members of the Class and Subclass would continue to

   suffer the harm described herein, for which they would have no remedy. Even if separate

   actions could be brought by individual consumers, the resulting multiplicity of lawsuits would

   cause undue hardship and expense for both the Court and the litigants, as well as create a risk

   of inconsistent rulings and adjudications that might be dispositive of the interests of similarly

   situated consumers, substantially impeding their ability to protect their interests, while

   establishing incompatible standards of conduct for BA. The Class and Subclass thus satisfy the

   requirements of Fed. R. Civ. P. 23(b)(1).

          62. Injunctive Relief-Federal Rule of Civil Procedure 23(b)(2).

 Defendant has acted and/or refused to act on grounds that apply generally to the Class and

 Subclass, making injunctive and/or declaratory relief appropriate with respect to the classes

 under Fed. Civ. P. 23 (b)(2).



                                                - 20 -
Case 1:18-cv-06278-LDH-RML Document 1 Filed 11/05/18 Page 21 of 31 PageID #: 21



          63. Superiority—Federal Rule of Civil Procedure 23(b)(3).

 A class action is superior to any other available means for the fair and efficient adjudication of

 this controversy, and no unusual difficulties are likely to be encountered in the management of

 this class action. The damages or other financial detriment suffered by Plaintiff and the other

 Class and Subclass members are relatively small compared to the burden and expense that

 would be required to individually litigate their claims against BA, so it would be impracticable

 for Class members to individually seek redress for BA’s wrongful conduct. Even if Class and

 Subclass members could afford individual litigation, the court system could not. Individualized

 litigation creates a potential for inconsistent or contradictory judgments and increases the delay

 and expense to all parties and the court system. By contrast, the class action device presents far

 fewer management difficulties and provides the benefits of a single adjudication, economy of

 scale, and comprehensive supervision by a single court.

                                  VI.     CAUSES OF ACTION

                                             COUNT I

                                        (Negligence)
  (On Behalf of Plaintiff and the Nationwide Class, or, Alternatively, Plaintiff and the New
                                       York Subclass)

          64. Plaintiff repeats and re-alleges the allegations contained in the foregoing

   paragraphs as though fully set forth herein.

          65. BA owes numerous duties to Plaintiff and the other members of the Class. These

   duties include:

            a. to exercise reasonable care in obtaining, retaining, securing, safeguarding,

                deleting, and protecting Private Information in its possession;

            b. to protect Private Information in its possession using reasonable and adequate

                security procedures that are compliant with industry-standard practices; and

                                                  - 21 -
Case 1:18-cv-06278-LDH-RML Document 1 Filed 11/05/18 Page 22 of 31 PageID #: 22



           c. to implement processes to quickly detect a data breach and to timely act on

               warnings about data breaches, including promptly notifying Plaintiff and the other

               members of the Class of the Security Breach.

         66. BA knew or should have known the risks of collecting and storing Private

  Information and the importance of maintaining secure systems. BA’s own Privacy Security

  Representations demonstrate it is well aware of these risks and its duty to implement adequate

  security systems protocols and practices.

         67. BA knew or should have known that its security practices did not adequately

  safeguard Plaintiff’s and the other Class members’ Private Information.

         68. BA breached the duties it owes to Plaintiff and Class members in several ways,

  including:

           a. failing to implement adequate security systems, protocols and practices sufficient

               to protect BA users’ Private Information and thereby creating a foreseeable risk of

               harm;

           b. failing to comply with the minimum industry data security standards during the

               period of the Security Breach; and

           c. failing to timely and accurately disclose to BA users that their Private Information

               had been improperly acquired or accessed.

         69. But for BA’s wrongful and negligent breach of the duties it owed to Plaintiff and

  the other Class members, their Private Information would not have been compromised.

         70. The injury and harm that Plaintiff and the other Class members suffered was the

  direct and proximate result of BA’s negligent conduct.




                                              - 22 -
Case 1:18-cv-06278-LDH-RML Document 1 Filed 11/05/18 Page 23 of 31 PageID #: 23



                                           COUNT II

                                (Breach of Implied Contract)
  (On Behalf of Plaintiff and the Nationwide Class, or, Alternatively, Plaintiff and the New
                                       York Subclass)

         71. Plaintiff repeat and re-alleges the allegations contained in the foregoing

  paragraphs as though fully set forth herein.

         72. In making a financial transaction on BA’s website or mobile application, Plaintiff

  and the other members of the Class entered into an implied contract with BA, whereby BA

  became obligated to reasonably safeguard Plaintiff’s and the other Class members’ Private

  Information.

         73. Under the implied contract, BA was obligated to not only safeguard the Private

  Information, but also to provide Plaintiff and the other Class members with prompt, truthful,

  and adequate notice of any security breach or unauthorized access of said information.

         74. BA breached the implied contract with Plaintiff and the other members of the

  Class by failing to take reasonable measures to safeguard their Private Information.

         75. BA also breached its implied contract with Plaintiff and the other Class members

  by failing to provide prompt, truthful, and adequate notice of the Security Breach and

  unauthorized access of their Private Information by hackers.

         76. Plaintiff and the other Class members suffered and will continue to suffer

  damages including, but not limited to: (i) improper disclosure of their Private Information; (ii)

  the increased risk of identity theft; and (iii) deprivation of the value of their Private

  Information, which is likely to be sold to cyber criminals on the dark web.




                                                 - 23 -
Case 1:18-cv-06278-LDH-RML Document 1 Filed 11/05/18 Page 24 of 31 PageID #: 24



                                          COUNT III

                          Violations of N.Y. Gen. Bus. Law § 349
        (On Behalf of Plaintiff and the Nationwide Class, or, Alternatively, Plaintiff and the
                                        New York Subclass)

         77. Plaintiff, individually and on behalf of Class and Subclass members, repeats and

  re-alleges the allegations contained in the foregoing paragraphs as though fully set forth herein.

         78. New York General Business Law (“NYGBL”) § 349 prohibits deceptive acts or

  practices in the conduct of any business, trade, or commerce, or in the furnishing of any

  service in the state of New York.

         79. By reason of the conduct alleged herein, Defendant engaged in unlawful and

  deceptive practices within the meaning of the NYGBL § 349. The conduct alleged herein is a

  “business practice” within the meaning of the NYGBL § 349.

         80. Defendant pledged to adhere to industry standards, take great care to protect

  customer information, and make every effort to maintain customer confidentiality when

  securing an online payment.

         81. Defendant knew or should have known it did not employ reasonable, industry

  standard, and appropriate security measures that complied “with federal regulations” and that

  would have kept Plaintiff’s and Class members’ Private Information secure, preventing loss or

  misuse. Defendant did not disclose to Plaintiff and the Class members that its data systems

  were not secure.

         82. Plaintiff and Class Members never would have provided their sensitive and

  Private Information if they had been told or knew that BA failed to maintain sufficient security

  to keep such Private Information from being hacked and taken by others.

         83. Defendant violated the NYGBL §349 by misrepresenting, both by affirmative

  conduct and by omission, the safety of Defendant’s many systems and services, specifically

                                               - 24 -
Case 1:18-cv-06278-LDH-RML Document 1 Filed 11/05/18 Page 25 of 31 PageID #: 25



  the security thereof, and its ability to allow Plaintiff and Class Members to safely disclose their

  Private Information to make transactions.

         84. Defendant also violated NYGBL §349 by failing to implement reasonable and

  appropriate security measures or follow industry standards for data security, and by failing to

  immediately notify Plaintiff and the Class Members of the Security Breach. If Defendant had

  complied with these legal requirements, Plaintiff and the Class Members would not have

  suffered the damages related to the Security Breach.

         85. BA’s practices, acts, policies and course of conduct violate NYGBL § 349 in that:

           a. BA actively and knowingly misrepresented or omitted disclosure of material

               information to Plaintiff and the Class at the time they provided such Private

               Information that BA did not have sufficient security or mechanisms to protect

               personal Private Information;

           b. BA failed to give adequate warnings and notices regarding the defects and

               problems with its system(s) of security systems that it maintained to protect

               Plaintiff’s and the Class’s Private Information. BA possessed prior knowledge of

               the inherent defects in its IT systems and failed to address the same or to give

               adequate and timely warnings that there had been a Security Breach;

           c. BA violated GBL Sec-889-aa, et. seq.

         86. Plaintiff and the Class were entitled to assume, and did assume, Defendant would

  take appropriate measures to keep their Private Information safe. Defendant did not disclose at

  any time that Plaintiff’s and the Class’ Private Information was vulnerable to hackers because

  Defendant’s data security measures were inadequate, and Defendant was the only one in

  possession of that material information, which it had a duty to disclose.



                                               - 25 -
Case 1:18-cv-06278-LDH-RML Document 1 Filed 11/05/18 Page 26 of 31 PageID #: 26



          87. The aforementioned conduct is and was deceptive, false, and fraudulent and

  constitutes an unconscionable commercial practice in that BA has, by the use of false or

  deceptive statements and/or knowing intentional material omissions, misrepresented and/or

  concealed the defective security system it maintained and failed to reveal the Security Breach

  timely and adequately.

          88. Defendant should not have made the Privacy Security Representations that it did

  if it did not, in fact, adhere to such policies.

          89. Members of the public were deceived by and relied upon BAs’ affirmative

  misrepresentations and failures to disclose.

          90. Such acts by BA are and were deceptive acts or practices which are and/or were

  likely to mislead a reasonable consumer providing his or her Private Information to BA. Said

  deceptive acts and practices are material. The requests for and use of such Private Information

  was a consumer-oriented act and thereby falls under the New York consumer fraud statute,

  NYGBL § 349.

          91. Furthermore, as alleged above, Defendant’s failure to secure Plaintiff’s and the

  Class’ Private Information violates the FTCA and therefore violates NYGBL § 349.

          92. BA’s wrongful conduct caused Plaintiff and the Class to suffer a consumer-

  related injury by causing them to incur substantial expense to protect from misuse of the

  Private Information by third parties and placing the Plaintiff and the Class at serious risk for

  monetary damages.

          93. As a direct and proximate result of BA’s violations of the above, Plaintiff and

  Class Members suffered damages including, but not limited to:

            a. theft of their personal and financial information;



                                                     - 26 -
Case 1:18-cv-06278-LDH-RML Document 1 Filed 11/05/18 Page 27 of 31 PageID #: 27



           b. improper disclosure of their Private Information;

           c. the imminent and certainly impending injury flowing from potential fraud and

                  identity theft posed by their Private Information being placed in the hands of

                  criminals and potential sale of Plaintiff’s and Class members’ information on the

                  Internet black market; and

           d. damages to and diminution in value of their Private Information entrusted to BA

                  and the loss of Plaintiff’s and Class members’ privacy.

         94. In addition to or in lieu of actual damages, because of the injury, Plaintiff and the

  Class seek statutory damages for each injury and violation which has occurred.

                                               COUNT IV

           (Violation of New York’s Data Breach Laws – Delayed Notification)
                               (N.Y. Gen. Bus. Law § 899-aa)
        (On Behalf of Plaintiff and the Nationwide Class, or, Alternatively, Plaintiff and the
                                        New York Subclass)

         95. Plaintiff, individually and on behalf of the other New York Subclass members,

  repeat and re-allege the allegations contained in the foregoing paragraphs as though fully set

  forth herein.

         96. Section 899-aa(3) of NYGBL requires any “person or business which maintains

  computerized data which includes private information which such person or business does not

  own shall notify the owner or licensee of the information of any breach of the security of the

  system immediately following discovery, if the private information was, or is reasonably

  believed to have been, acquired by a person without valid authorization.”

         97. Section 899(5) of NYGBL states:

                  The notice required by this section shall be directly provided to the
                  affected persons by one of the following methods:

                  (a) written notice;


                                                 - 27 -
Case 1:18-cv-06278-LDH-RML Document 1 Filed 11/05/18 Page 28 of 31 PageID #: 28



              (b) electronic notice, provided that the person to whom notice is
              required has expressly consented to receiving said notice in
              electronic form and a log of each such notification is kept by the
              person or business who notifies affected persons in such form;
               provided further, however, that in no case shall any person or
              business require a person to consent to accepting said notice in said
              form as a condition of establishing any business relationship or
              engaging in any transaction;

              (c) telephone notification provided that a log of each such
              notification is kept by the person or business who notifies affected
              persons; or

              (d) Substitute notice, if a business demonstrates to the state
              attorney general that the cost of providing notice would exceed two
              hundred fifty thousand dollars, or that the affected class of subject
              persons to be notified exceeds five hundred thousand, or such
              business does not have sufficient contact information. Substitute
              notice shall consist of all of the following:

                       (1) e-mail notice when such business has an e-mail
              address for the subject persons;

                       (2) conspicuous posting of the notice on such business’s
              web site page, if such business maintains one; and

                       (3) notification to major statewide media.

         98. The Security Breach described in this Complaint constitutes a “breach of the

  security system” of Defendant.

         99. As alleged above, Defendant unreasonably delayed informing Plaintiff and the

  Class about the Security Breach, affecting the confidential and non-public Private Information

  of Plaintiff and the Class after Defendant knew the Security Breach had occurred.

         100. Defendant failed to disclose to Plaintiff and the Class, without unreasonable delay

  and in the most expedient time possible, the breach of security of their unencrypted, or not

  properly and securely encrypted, Private Information when Defendant knew or reasonably

  believed such information had been compromised.




                                             - 28 -
Case 1:18-cv-06278-LDH-RML Document 1 Filed 11/05/18 Page 29 of 31 PageID #: 29



           101. Defendant’s ongoing business interests gave Defendant incentive to conceal the

   Security Breach from the public to ensure continued revenue.

           102. Upon information and belief, no law enforcement agency instructed Defendant

   that notification to the Plaintiff and the Class would impede Defendant’s investigation.

           103. As a result of Defendant’s violation of New York law, Plaintiff and the Class

   were deprived of prompt notice of the Security Breach and were thus prevented from taking

   appropriate protective measures. These measures would have prevented some or all of the

   damages Plaintiff and the Class suffered because their stolen information would not have any

   value to identity thieves.

           104. As a result of Defendant’s violation of New York law, Plaintiff and the Class

   have suffered incrementally increased damages separate and distinct from those simply caused

   by the breaches themselves.

           105. Plaintiff and the Class seek all remedies available under New York law,

   including, but not limited to damages the Plaintiff and the Class suffered as alleged above, as

   well as equitable relief.

                                  DEMAND FOR JURY TRIAL

                Plaintiff demands a trial by jury of all claims so triable.

                                     REQUEST FOR RELIEF

        WHEREFORE, Plaintiff, individually and on behalf of the other members of the Class

 proposed in this Complaint, respectfully request that the Court enter judgment in their favor and

 against BA, as follows:




                                                 - 29 -
Case 1:18-cv-06278-LDH-RML Document 1 Filed 11/05/18 Page 30 of 31 PageID #: 30



        A.      Declaring that this action is a proper class action, certifying the Class and

 Subclass as requested herein, designating Plaintiff as Class and Subclass Representative, and

 appointing Class Counsel as requested in Plaintiff’s motion for class certification;

        B.      Ordering BA to pay actual damages to Plaintiff and the other members of the

 Class and Subclass;

        C.      Ordering BA to pay punitive damages, as allowable by law, to Plaintiff and the

 other members of the Class and Subclass;

        D.      Ordering BA to pay attorneys’ fees and litigation costs to Plaintiff and his

 counsel;

        E.      Ordering BA to pay equitable relief, in the form of disgorgement and restitution,

 and injunctive relief as may be appropriate;

        F.      Ordering BA to pay both pre- and post-judgment interest on any amounts

 awarded; and

        G.      Ordering such other and further relief as may be just and proper.



 Date: November 5, 2018
                                                         Respectfully submitted,


                                                         _____________________________
                                                         Gary S. Graifman
                                                         Jay Brody
                                                         KANTROWITZ GOLDHAMER &
                                                         GRAIFMAN, P.C.
                                                         747 Chestnut Ridge Rd.
                                                         Chestnut Ridge, NY 10977
                                                         Tel: (845) 356-2570
                                                         Fax: (845) 356-4335
                                                         ggraifman@kgglaw.com
                                                         jbrody@kgglaw.com

                                                         Nicholas A. Migliaccio
                                                         Jason S. Rathod (pro hac vice anticipated)


                                                - 30 -
Case 1:18-cv-06278-LDH-RML Document 1 Filed 11/05/18 Page 31 of 31 PageID #: 31



                                              MIGLIACCIO & RATHOD LLP
                                              412 H Street NE, Ste. 302
                                              Washington, DC 20002
                                              Tel: (202) 470-3520
                                              nmigliaccio@classlawdc.com
                                              jrathod@classlawdc.com

                                              Attorneys for Plaintiff and the Putative
                                              Class and Subclass




                                     - 31 -
